DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/870,990 filed on 05/10/2020 and Preliminary Amendment filed on 04/29/2022. Claims 1-28 are pending in the office action.
Claims 1, 10, 15-16, 18-19, 21-23, and 27 have been amended.

Prior Arts
Huang et al., (U.S. Pub. 7,680,615)
Huang’s ‘615 is closest prior arts to discloses a parallel testing system includes a multiple testing platform. The testing platform are used to test a device under test (DUT) respectively by utilizing the golden calibration table. The server is connected to the storage unit and the testing platforms to send the golden calibration table to the testing platforms, and then, to cumulatively record calibration data produced after the testing platforms respectively test the DUTs, so that the server can further perform a weighted arithmetic operation to the calibration data so as to update the golden calibration table. Thereby, the purpose of accelerating the convergence speed of the golden calibration table can be achieved (see the abstract). However, the testing platforms share the golden calibration table which is to be used for test the DUT as parallel. 
Spinner et al., (U.S. Pat. 10,151,791).
Spinner discloses a mixed signal testing system capable of testing differently configured units under test (UUT) includes a controller, a test station and an interface system that support multiple UUTs. The test station includes independent sets of channels configured to send signals to and receive signals from each UUT being tested and signal processing subsystems that direct stimulus signals to a respective set of channels and receive signals in response thereto. The signal processing subsystems enable simultaneous and independent directing of stimulus signals through the sets of channels to each UUT and reception of signals from each UUT in response to the stimulus signals (the abstract and fig. 3).
Gibson et al., (U.S. 5,530,373).
Gibson discloses an electronic test instrument adapted for displaying only meaningful information notwithstanding the intermittent arrival of valid input signals due to probing operations is provided. Two independent measurement process (i.e., parallel process) measure the input signal simultaneously. The first measurement process operates in a similar fashion to a digital storage oscilloscope (DSO) by successively sampling the input signal to produce waveform information which are selectively sent to an LCD display device which graphically displays the waveform. The second measurement process continually performs a stability assessment of the input signal by collecting a series of stability measurements of a selected input signal parameter, creating a moving average of the series, and comparing each new stability measurement to the moving average relative to stability criteria. The stability decision controls the flow of waveform information to the display, thereby ensuring that only meaningful information is displayed based on waveform scans conducted when the input signal is stable (see the abstract, and fig. 7).
The above references, either single or combine, do not teach the steps and in the order as cited in claims 1, 15, and 21, such as a method for testing a device under test (DUT) in a test and measurement system, comprising: acquiring, by a testing asset of the test and measuring system, a first waveform from the DUT resulting from performing a first test on the DUT; in response to the acquiring of the first waveform resulting from performing the first test on the DUT: beginning to analyze the first waveform resulting from performing the first test on the DUT; and while analyzing the first waveform resulting from performing the first test on the DUT, beginning to acquire, by the testing asset of the test and measurement system, second waveform from the DUT resulting from performing a second test on the DUT; and in response to acquiring the second waveform resulting from performing the second test on the DUT: while analyzing the first waveform resulting from performing the first test on the DUT, beginning to analyze the second waveform resulting from performing the second test on the DUT.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew Harrington (Reg. 72,160) on 05/02/2022.
The application has been amended as follows: 
As per claim 1: line 10, replaces “a test asset” with -- the test asset --.
As per claim 15: line 16, replaces “a test asset” with -- the test asset --.
As per claim 21: line 14, replaces “a test asset” with -- the test asset --.

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the combination of the limitation recited in claims 1, 15, and 21, comprise: acquiring, by a testing asset of the test and measuring system, a first waveform from the DUT resulting from performing a first test on the DUT; in response to the acquiring of the first waveform resulting from performing the first test on the DUT: beginning to analyze the first waveform resulting from performing the first test on the DUT; and while analyzing the first waveform resulting from performing the first test on the DUT, beginning to acquire, by the testing asset of the test and measurement system, second waveform from the DUT resulting from performing a second test on the DUT; and in response to acquiring the second waveform resulting from performing the second test on the DUT: while analyzing the first waveform resulting from performing the first test on the DUT, beginning to analyze the second waveform resulting from performing the second test on the DUT.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851